t c memo united_states tax_court estate of clara d baird deceased fleet trust company william c baird and barbara b groetzinger co-executors petitioner v commissioner of internal revenue respondent docket no filed date sherman f levey peter oddleifson and eric r paley for petitioner theodore r leighton mark a ericson and theresa g mcqueeney for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a deficiency in petitioner's estate_tax of dollar_figure all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue for decision is whether petitioner pursuant to sec_2053 is entitled to deduct from the gross_estate dollar_figure paid for attorney's_fees we hold that petitioner is so entitled to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found at the time of her death on date clara d baird decedent resided in brighton new york at the time the petition was filed the estate of clara d baird petitioner had a mailing address in rochester new york fleet trust company fleet the corporate executor had its principal_place_of_business in rochester new york and co-executors william c baird and barbara b groetzinger resided in rochester new york and virginia beach virginia respectively in decedent retained the services of harris beach wilcox hbw a rochester law firm to prepare her estate_planning documents hbw's trust and estate practice had an excellent reputation in the local community peter oddleifson an hbw partner represented decedent mr oddleifson graduated from harvard law school in and had many years of trust and estate experience on date decedent executed her will decedent executed a codicil to the will on date and a_trust agreement on date the will provided that security trust company of rochester currently fleet mr baird and ms groetzinger would serve as co-executors mr baird and ms groetzinger are decedent's children and the residuary legatees under the will on date at the age of decedent died the executors in accordance with decedent's instructions retained hbw to provide all necessary legal services for petitioner shortly after the decedent's death mr baird ms groetzinger mr oddleifson and mr david lyddon vice president and trust officer of fleet met to review the assets of the estate and discuss anticipated expenses of administration these expenses included the estate's obligation to satisfy all outstanding liabilities pay executor's_commissions pay attorney's_fees and fund the trust created by decedent's will at the meeting mr lyddon produced a schedule estimating the value of the gross_estate and the expenses of administration mr lyddon prepared the schedule the day decedent died based on an estimated gross_estate of dollar_figure the schedule estimated that each executor would receive a statutory commission of dollar_figure the schedule also estimated that hbw would be paid dollar_figure in attorney's_fees the estimate of attorney's_fees was consistent with the community practice that attorney's_fees approximate a single executor's commission on date petitioner's federal estate_tax_return was filed on the return petitioner valued the gross_estate at dollar_figure the estate consisted of the following assets assets value at date of death real_estate stocks and bonds mortgages notes and cash other miscellaneous property transfers during decedent's life dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on the return petitioner claimed deductions from the gross_estate of dollar_figure for attorney's_fees and dollar_figure x dollar_figure for executor's_commissions on date and date mr oddleifson filed affidavits in support of the requested attorney's_fees with the monroe county surrogate's court both affidavits provided in pertinent part the terms of the retainer agreement are to provide all required legal services for the estate at a fee to be determined in line with the local custom and practice of the monroe county community and subject_to the approval of the monroe county surrogate the amount requested for compensation_for legal services rendered to the estate is dollar_figure based upon an estate valued at dollar_figure this amount includes all services rendered and to be rendered up to and including the settlement of the decree and distribution the date affidavit stated that hbw had performed approximately hours of work on behalf of the estate through date this included approximately hours of work performed in connection with the sale of decedent's residence which was specifically devised to ms groetzinger also included was approximately hours of work performed to obtain advance_payment of executor's_commissions of dollar_figure each to mr baird and ms groetzinger on date the monroe county surrogate issued a decree of judicial settlement allowing the entire dollar_figure in requested attorney's_fees on date a statutory_notice_of_deficiency was timely mailed to petitioner respondent disallowed dollar_figure of petitioner's claimed deduction for attorney's_fees as of date hbw had performed hours of work on behalf of the estate this amount included hours devoted to the controversy with the internal_revenue_service over the subject matter of this case opinion sec_2053 allows a deduction from the gross_estate for administration_expenses administration_expenses include attorney's_fees sec_20_2053-3 estate_tax regs to be deductible under sec_2053 the administration expense must be allowable under local law and the regulations 76_tc_369 57_tc_650 affd 510_f2d_479 2d cir 923_f2d_335 4th cir affg tcmemo_1989_470 petitioner bears the burden of proving its entitlement to the deduction rule a 292_us_435 i local law petitioner contends that the attorney's_fees are allowable under local law because the monroe county surrogate's court issued a decree allowing the fees sec_20_2053-1 estate_tax regs addresses the effect of a local court decree the decision of a local court as to the amount and allowability under local law of a claim or administration expense will ordinarily be accepted if the court passes upon the facts upon which deductibility depends it must appear that the court actually passed upon the merits of the claim this will be presumed in all cases of an active and genuine contest the decree will not be accepted if it is at variance with the law of the state while it appears that the court passed upon the merits of the claim the relevant portion of the surrogate's court's opinion contains no analysis supporting its conclusion therefore it is unclear whether the opinion is consistent with new york law accordingly we must conduct our own examination of whether these expenses are deductible under new york law as determined by the new york court_of_appeals in doing so we give proper regard to the relevant rulings of new york's lower courts 387_us_456 853_f2d_107 2d cir to be approved under new york law requested attorney's_fees must be reasonable in re potts' estate n y s app div affd n e n y the new york court_of_appeals has enumerated the following factors to be considered in determining whether attorney's_fees are reasonable the time and labor required the difficulty of the questions involved and the skill required to handle the problems presented the lawyer's experience ability and reputation the amount_involved and benefit resulting to the client from the services the customary fee charged by attorneys in the community for similar services the contingency or certainty of compensation the results obtained and the responsibility involved in re estate of freeman n e 2d n y after analyzing each of the freeman factors we conclude that the dollar_figure in attorney's_fees is reasonable under new york law first the fees received by hbw were consistent with reasonable customary fees for similar services petitioner presented sufficient evidence to establish that in monroe county attorneys customarily receive fees equal to one executor's commission for representing an estate the monroe county surrogate's court awarded hbw fees equal to approximately one executor's commission in addition the dollar_figure fee was equal to dollar_figure percent of the gross_estate new york courts have held that a fee award equal to percent of the gross_estate is facially reasonable in re goldstick n y s 2d app div see also in re estate of gates n y s 2d app div allowing fees equal to percent of the gross_estate in re kennedy's estate n y s 2d sur ct holding that fees equal to approximately percent of the gross_estate are presumptively reasonable in re kentana's estate n y s 2d sur ct observing that reasonable_compensation will ordinarily approximate between percent of the gross_estate and a single executor's commission second hbw's experience ability and reputation were excellent hbw was highly regarded in the local community for its expertise in trust and estate matters the partner in charge of administering the estate mr oddleifson was an experienced and well-respected attorney third the services rendered by hbw benefitted the estate by obtaining favorable results mr baird testified that hbw has done a very good job representing petitioner and we have no reason to conclude otherwise respondent contends that the estate did not benefit from hbw's services because the litigation relating to the deductibility of hbw's fees delayed the closing of the estate we reject this contention contesting an estate_tax deficiency directly benefits the estate because the estate's tax burden may be reduced fourth decedent's_estate was large and hbw undertook significant responsibility in representing it the amount_involved ie the size of the estate is a significant factor in determining whether the fees are reasonable see in re estate of freeman supra pincite decedent's_estate is valued at dollar_figure because the estate is large hbw took on a great deal of responsibility in representing it a mistake could have resulted in a considerable loss to the estate and ultimately to the decedent's beneficiaries while the previous factors favor petitioner there are other factors we must consider first hbw performed hours_of_service on behalf of petitioner for fees of dollar_figure respondent contends that such large fees are per se unreasonable because they are excessive when compared to the number of hours worked time spent however is not the most important factor in determining whether the fees are reasonable in re brehm's estate n y s 2d app div in re snell's estate n y s 2d app div in re potts' estate supra pincite estate of gillett n y s 2d sur ct in re kentana's estate supra therefore while this factor favors respondent we decline to adopt respondent's proposed time-clock approach second the representation of petitioner did not involve any particularly difficult issues mr lyddon testified that the administration of the estate was not difficult because fleet already had control in an investment management account of most of decedent's assets in addition the estate primarily consisted of marketable_securities that were converted almost immediately into cash or cash equivalents third the fees requested by hbw were fixed and not contingent on the results produced contingency fee arrangements are rarely used however for services related to estate administration moreover given the size and liquidity of the estate the collectibility of hbw's fees was never an issue after a review of all the factors we conclude that the dollar_figure in attorney's_fees is reasonable under new york law accordingly we hold that the attorney's_fees are allowable under local law we next determine whether the fees are allowable under the regulations ii the regulations the regulations provide the following requirements for the deduction of administration_expenses the amounts deductible are limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions sec a estate_tax regs expenses_for_selling_property of the estate are deductible if the sale is necessary to pay the decedent's debts expenses of administration or taxes to preserve the estate or to effect distribution sec_20_2053-3 estate_tax regs see also 75_tc_355 respondent contends that the fees relating to hours of work performed in connection with the sale of decedent's residence are not deductible because the sale was not necessary for the administration of the estate petitioner concedes that these services were included in the fees decedent's residence was specifically devised to ms groetzinger and it was not necessary to sell the residence to effect the distribution there were sufficient liquid_assets in the estate to pay the decedent's debts the sale of the residence was for the sole benefit of ms groetzinger and not the estate accordingly we hold that the fees relating to the sale of decedent's residence are not deductible respondent also contends that the fees relating to hours of work performed to obtain advance_payment of executor's_commissions for mr baird and ms groetzinger are not deductible because the advance commissions were not necessary for the administration of the estate petitioner concedes that these services were included in the fees the petition filed on behalf of mr baird and ms groetzinger to the monroe county surrogate's court requesting the advance_payment of commissions provides that the executors needed the commissions for personal reasons ie to prevent them from experiencing difficulty in the management of their cash flows the advance_payment of executor's_commissions was for the sole benefit of mr baird and ms groetzinger and was not necessary for the administration of the estate accordingly we hold that the fees relating to the payment of advance executor commissions are not deductible the remaining services provided by hbw were essential to the administration of the estate accordingly we hold that the remainder of the fees are allowable under the regulations and pursuant to sec_2053 are deductible from the gross_estate we have considered the other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
